DETAILED ACTION
Claim Interpretation
Claims 19-21 were analyzed for patent eligible subject matter under 35 U.S.C. 101. Claims 19-21 are patent eligible because the specifications at ¶71 disclose that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Election/Restrictions
Claims 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021. The applicant noted that claims 18-20 are withdrawn, however only claim 18 is directed to Species II. Therefore, only claim 18 is withdrawn. 
Applicant’s election without traverse of Species I in the reply filed on 12/07/2021 is acknowledged. The applicant noted that claims 1-17 are elected, however, claims 1-17 and 19-25 are drawn to Species I.  Therefore, claims 1-17 and 19-25 will be examined.
The above was discussed on a telephone interview with Randy Tejada (Reg. No 76764) on 01/27/2022). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-4, 7, 10, 15, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biatov et al (US 20140207457) in view of Dabah et al (US 20160041990).
Regarding claim 1, Biatov discloses a computer-implemented method comprising: 
training, by one or more computer processors (¶17 e.g. system and method; wherein a processor would obviously be present to carry out the processes of the system and method), a corpus link model based on an analysis of a linguistic corpus and an analysis of one or more author metrics (¶30 Knowledge Sources 115, which may include an Acoustic Model 120 and a Pronunciation Dictionary/Predictor 125; ¶31 User Data/Keywords 105 may be defined by the user of the system according to user preference; ¶43-44 The process 500 may be operative in the False Accept Module 205 of the systems 200 (FIG. 2) and 400 (FIG. 4); n operation 505, training examples are received. For example, training examples for spoken words are received with their local contexts.);
generating, by one or more computer processors, one or more collocated terms based on one or more calculations by the trained corpus link model (¶25 The left and right lexical contexts of the new spoken words may then be compared with co-occurrence models of the left and right lexical contexts; a reasonable distance metric, such as Cosine distance, may be used to evaluate matches between the true word global lexical contexts and the test word global lexical context);
generating, by one or more computer processors, a co-occurrence rating for each of the one or more generated collocated terms (¶25 a reasonable distance metric, such as Cosine distance, may be used to evaluate matches between the true word global lexical contexts and the test word global lexical context).

Dabah teaches displaying, by one or more computer processors, the one or more generated collocated terms according to the generated co-occurrence rating of each collocated term (¶129-130 Collocation is evaluated by comparing collocation of the first and second meaningful terms of the entry with collocation of first and second matching query terms. The entries included in the search results are ranked by a confidence score based on degrees of matching, relevancy, and collocation; the determined matches and the determined data stores 120 are displayed via a GUI that is configured to display results and receive feedback).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of displaying, by one or more computer processors, the one or more generated collocated terms according to the generated co-occurrence rating of each collocated term from Dabah into the method as disclosed by Biatov. The motivation for doing this is to improve methods and systems for associating meaningful expressions.

Regarding claim 2, the combination of Biatov and Dabah disclose the method of claim 1, further comprising: monitoring, by one or more computer processors, one or more queries (Dabah ¶79 search engine 108 processes a search query having query terms submitted by a user or other processing device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of monitoring, by one or more computer processors, one or more queries from Dabah into the method as disclosed by Biatov. The motivation for doing this is to improve methods and systems for associating meaningful expressions.

Regarding claim 3, the combination of Biatov and Dabah disclose the method of claim 2, wherein queries are selected from the group consisting of: real-time chat discourse, user utterances, user comments, user sentences, user search queries, or user search terms (Dabah ¶79 search engine 108 processes a search query having query terms submitted by a user or other processing device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein queries are selected from the group consisting of: real-time chat discourse, user utterances, user comments, user sentences, user search queries, or user search terms from Dabah into the method as disclosed by Biatov. The motivation for doing this is to improve methods and systems for associating meaningful expressions.

Regarding claim 4, the combination of Biatov and Dabah disclose the method of claim 2, wherein monitoring one or more queries comprises: detecting, by one or more computer processors, a user inputting a query (Dabah ¶79 search engine 108 processes a search query having query terms submitted by a user or other processing device); and extracting, by one or more computer processors, topic information specific to a communication medium contained in the detected query (Dabah ¶70 A term that is an attribute is less likely than other terms in the current name to be a significant term that indicates the meaning of the current name or a topic that the current name belongs to, which a search engine can use when determining if the current name is relevant to a search query).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of detecting, by one or more computer processors, a user inputting a query; and extracting, by one or more computer processors, topic information specific to a communication medium contained in the detected query from Dabah into the method as disclosed by Biatov. The motivation for doing this is to improve methods and systems for associating meaningful expressions.

Regarding claim 7, the combination of Biatov and Dabah disclose the method of claim 2, wherein generating one or more collocated terms based on one or more calculations by the trained corpus link model comprises: determining, by one or more computer processors, a syntactic or lexical relationship between the one or more monitored queries and the one or more generated collocated terms (Biatov ¶24 On the lexical level, the global context may refer to the words that co-occur in one sentence together with the words of interest; ¶83 On the lexical level, the global context may refer to the words that co-occur in one sentence together with the words) ; and determining, by one or more computer processors, a location in a proximity to the query (Biatov ¶86  each test word example is compared with the models for the left internal context, the right internal context, the left external context, and the right external context simultaneously).

Regarding claim 10, the combination of Biatov and Dabah disclose the method of claim 1, wherein generating the co-occurrence rating for one or more generated collocated terms utilizes a probabilistic model (Biatov ¶32 he Knowledge Sources 115 may store probabilistic models, for example, hidden Markov model-Gaussian mixture model (HMM-GMM), of relations between pronunciations (phonemes) and acoustic events, such as a sequence of feature vectors extracted from the speech signal).

Regarding claim 15, the combination of Biatov and Dabah disclose the method of claim 1, wherein displaying the one or more generated collocated terms according to the generated co-occurrence rating of each collocated term, comprises: responsive to exceeding a co-occurrence rating (Dabah ¶128-129  Collocation is evaluated by comparing collocation of the first and second meaningful terms of the entry with collocation of first and second matching query terms. The entries included in the search results are ranked by a confidence score based on degrees of matching, relevancy, and collocation;  the determined matches and the determined data stores 120 are displayed via a GUI that is configured to display results and receive feedback).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein displaying the one or more generated collocated terms according to the generated co-occurrence rating of each collocated term, comprises: responsive to exceeding a co-occurrence rating threshold, displaying, by one or more computer processors, the one or more generated collocated terms in a proximity to one or more monitored queries query from Dabah into the method as disclosed by Biatov. The motivation for doing this is to improve methods and systems for associating meaningful expressions.

Regarding claim(s) 19 (drawn to a CRM):               
The rejection/proposed combination of Biatov and Dabah, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 19.

Regarding claim(s) 22 (drawn to a system):               
The rejection/proposed combination of Biatov and Dabah, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the system of claim(s) 22 because these steps occur .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Biatov and Dabah as applied to claim 1 above, and further in view of Nishizaki et al (US 20060100876).
Regarding claim 8, the combination of Biatov and Dabah disclose the method of claim 1, but fails to teach creating, by one or more computer processors, one or more predictive progressive collocation group models based on communications of related or similar groups of an on-going topical matters wherein the predictive progressive collocation group models allow for frequently communicating groups to be profiled utilizing group linguistic patterns.
Nishizaki teaches creating, by one or more computer processors, one or more predictive progressive collocation group models based on communications of related or similar groups of an on-going topical matters wherein the predictive progressive collocation group models allow for frequently communicating groups to be profiled utilizing group linguistic patterns (¶51  generate language models which can cover arbitrary topics by combining language models which have been previously prepared; combines previously prepared language models based on the words so as to obtain collocation probabilities of arbitrary words; ¶58 the language model storage unit 106 outputs a specified model probability signal 119 indicating a probability of word appearance P(Wj|Wj-1) which corresponds to each language model).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of creating, by one or more computer processors, one or more predictive progressive collocation group models based on communications of related or similar groups of an on-going topical matters wherein the predictive progressive collocation group models allow for frequently communicating groups to be profiled utilizing group linguistic .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Biatov, Dabah and Nishizaki as applied to claim 8 above, and further in view of Banerjee et al (US 20180365212).
Regarding claim 9, the combination of Biatov, Dabah and Nishizaki disclose the method of claim 8, but fail to teach calculating, by one or more processors, one or more collocation trends over a temporal period between a plurality of channels within a chat application utilizing the one or more created predictive progressive group models.
Banerjee teaches calculating, by one or more processors, one or more collocation trends over a temporal period between a plurality of channels within a chat application utilizing the one or more created predictive progressive group models (¶26 A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels; ¶130-133 the chatbot engine 300 then computes word pattern scores for each obtained word pattern, and identifies a subset of word patterns based on their scores; Importance (I(p.sup.q.sub.ij)): Informativeness or importance of the pattern computed using average co-occurrence scores between every pair of words from the domain-specific word-graph.)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of calculating, by one or more processors, one or more collocation trends over a temporal period between a plurality of channels within a chat .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Biatov and Dabah as applied to claim 1 above, and further in view of DeFelice (US 20190236139).
Regarding claim 11, the combination of Biatov and Dabah disclose the method of claim 1, but fails to teach wherein the corpus link model contains one or more stackable recurrent neural networks.
DeFelice teaches wherein the corpus link model contains one or more stackable recurrent neural networks (¶90 Each block 1162a-e is a forwards/backwards RNN layer as described relative to FIG. 11b, arranged in an n-deep stack of encoding layers where each layer is approximately ½ the size of the previous layer).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the corpus link model contains one or more stackable recurrent neural networks from DeFelice into the method as disclosed by the combination of Biatov and Dabah. The motivation for doing this is to improve the correlation of different inputs to outputs.

Claim 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Biatov and Dabah as applied to claim 1 and 22 above, and further in view of Vata (US 20160012115).
Regarding claim 16, the combination of Biatov and Dabah disclose the method of claim 1, but fails to teach wherein displaying the one or more generated collocated terms according to the generated co-occurrence rating of each collocated term, comprises: transforming, by one or more computer processors, one or more stylistic elements of the displayed collocated based on the generated 
Vata teaches wherein displaying the one or more generated collocated terms according to the generated co-occurrence rating of each collocated term, comprises: transforming, by one or more computer processors, one or more stylistic elements of the displayed collocated based on the generated co-occurrence rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; and displaying, by one or more computer processors, the transformed one or more stylistic elements (abstract & ¶42-46 a unit of occurrence frequency determination retrieving the occurrence frequencies of the terms of interest separately and co-occurrence frequencies of the terms of different lists in a combinatorial fashion on the database; a unit of data normalization calculating the ratio of term co-occurrence statistics to the separately occurrence statistics using various formula; a data integration unit integrating the normalized numeric results on a matrix and; a data display unit displaying the numerical results graphically in a color code to the user.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein displaying the one or more generated collocated terms according to the generated co-occurrence rating of each collocated term, comprises: transforming, by one or more computer processors, one or more stylistic elements of the displayed collocated based on the generated co-occurrence rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; and displaying, by one or more computer processors, the transformed one or more stylistic elements from Vata into the method as 

Regarding claim(s) 25 (drawn to a system):               
The rejection/proposed combination of Biatov, Dabah, and Vata, explained in the rejection of method claim(s) 22, anticipates/renders obvious the steps of the system of claim(s) 25 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 22 is/are equally applicable to claim(s) 25.

Allowable Subject Matter
Claims 5-6, 12-14, 17, 20-21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record, alone or in combination, fails to teach wherein the linguistic corpus contains historical collocated terms, colligated terms, associated topics, and author metrics wherein author metrics comprise author-topic mappings and author channel frequency, author post frequency, author average post length, author average post reading level, and frequently utilized terms by the author. Claim 6 is dependent on claim 5 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, and similarly regarding 20 and 23, the prior art of record, alone or in combination, fails to teach, wherein generating one or more collocated terms based on one or more calculations by the trained corpus link model, comprises: generating, by one or more computer processors, one or more collocated terms at an application level based on one or more stackable 
Regarding claim 13, and similarly regarding 21 and 24, the prior art of record, alone or in combination, fails to teach wherein the co-occurrence rating contains one or more probabilities denoting a likelihood that a query is associated with one or more collocated and one or more colligated terms. Claim 14 is dependent on claim 13 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art of record, alone or in combination, fails to teach logging, by one or more computer processors, real-time communications, associated author metrics, associated user post frequency, generated collocated terms, and generated colligated terms into a linguistic corpus; and retraining, by one or more computer processors, the corpus link model utilizing the linguistic corpus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN KY/Primary Examiner, Art Unit 2669